Title: To George Washington from James Anderson, 19 June 1798
From: Anderson, James
To: Washington, George



Sir
Mount Vernon 19 June 1798

In reply to Your highly esteemed favor of 11th Inst. I am well Satisfied with the aditions You have been pleased to make to my present Accomodations, Viz. what flour my family may use, Fish as they may need them, and Spirits of Your own Distillation—and then only while You continue to fish at, or near to my house, and while You manufacture flour at Your Mill, & Distill Whiskie at Your Distillery.
This is to me ample allowance, my Demands has every chance to decrease, but not to encrease, And my Services on these terms, And the considerations already Covenanted for in a former Article bearing date 1st Octr 1796 Are at Your command untill You think

them not performed for Your Interest—and when so I will beg a 6 mos. previous notice.
The Horses may be exchanged when a reasonable bargain can be made, As also when a convenient Oppty offers another boy may be procured who will pay more attention to these Horses.
It may be begun in part but not fully, at any earlier a period than Christmast, to keep regular Books when a Day Book, and Cash Book will be wrote by me, and then monthly entered into the Journal, from thence Posted into the Ledger—and every Year a true Ballance Struck, by which then will appear the profit, or loss on every account, and the Ballance Show’s what is on hand, what payments are not made good, and from this Ballance a New Inventory does arise.
But previous to this It will be necessary (if You please) that a Correct Inventory of Your Estate, Real, & Personal, be’s taken, And as true a Value put thereon as can well be ascertained (I beg You do not think me curious, as I have no such Views) This Inventory is the foundation of the whole work—and as formerly said must be made every Year from the former Ballance—Then it will be needfull that all payments of every kind be made by one person—that the Books may fairly Ballance.
The plan of Rotation for the Farms has been talked over, and to prevent mistakes I beg herewith to send You my Views thereof, with some Calculation, after 2 Years are past of what may be expected.
And I confess that in times past, I have mistaken Your meanings, with regard to Improvements—now that You have made them fully known, Shall (under Your approbation) proceed with steadiness & perseverance.
I am singularly Oblidged by the good Character You give me, And I hope to direct my Walk’s so as to be able to maintain the same approbation. The deffects are such as Human’s (in this State of being) are leable to, As I do think perfection reserved for a Separate State of Being.
1st You mention a Want of Rotation, this is a great one, and upon Your Estate so serious, as without it, and manure, attended by good Cultivation, your Estate here would soon become of small value, Being affraid You might dislike the expence, which will attend the improvement, and Short Crops for one or more Years, made me not fully propose any other than the one now abandoned.

But as You have made known to me, of being satisfied with both these articles of expence, as much will be done this Year, as is Consistent with the attention that the Crops will demand.
2dly As to the Carpenters—Mr Neale informed, You had marked the place for the upper aditional Tumbling Dam, was also to make the other at Pooles ⟨run⟩.
As the last mentioned has been Ommitted, and Neale taking the Small Pox, was the reason for their making, fixing, & repairing the Gates—a thing the negroes (with scarcely any direction) could not err in. and these Gates will soon be finished—Meantime the Sawers has cut up Plank for water Gates for the Mill, repairing the Forebay, and the making of Stops on the Mill Race, as Also pices to make two Dormant Windows in the Distillery, these, & Tumbling Dams compleating, comes on in their Course to be finished, the Stone work next the forebay must also be rebuilt.
3dly I made mention of the Hog fence, in order to gain Your approbation, intending at the time to finish the fence by Pooles run on to the large Tumbling Dam—now finished, when this was a doing Ben Hubbard was mauling Rails for the completion of the Hog fence.
It often happens that I mention, and asks Your Opinion of things which I know, that for some time cannot be executed, But after I do Obtain Your consent, these things are gone about as soon as circumstances will Admit—On all occasions I am carefull to prevent any part of the Crops to Suffer, that these other Objects are often delayed on account of the Crop.
4th I do frankly confess myself Guilty in promising too freely, and interruptions interveening prevents the performance such as I promised the Ledgers And when Sundays came, and some people on business have called I was prevented Posting in the a/c’s. I think the things promised have generally been performed, tho not always at the time, And I will say, that I never promised with an intent to deceive, and always have expected to perform as promised, the Various Objects in view no doubt does partly Occasion this in smaller matters, I shall endeavour to be more carefull of making promises, And (I hope) more Punctual in the fulfilling of those made.
5th As to the Distribution of Grain, & Hay, The rule since I came on this Estate has been, At Union Doguerun, Mudy hole in part—the Working Oxen has Hay to eat, they have no Corn unless

in the cases of necessity, by Sickness or Poverty. and a Sick Cow also has some few Ears corn given her—When the Horses and Mules are constantly at Work, twice a day each has 6 to 8 Ear’s. And the negroes the Weekly Allowances as reported, at River Farm by the want of Hay, the Working Oxen Are fed with Corn in winter to enable them to work.
At Mount Vernon the Horses have a set Allowa⟨nce⟩ ordered, ½ Gall. twice a day when the Grain is Corn, and ¾ of a Gallon when fed with Oats they have Hay what they can use and the Cows are also fed with Hay in winter—The great consumption of things at Mt Vernon Occasions the heavy expence And the Mantaining so many Horses of Your own, and those who come to Visit is truly expensive.
6thly The destruction of Ploughs are no greater here than other Estates where the same number are kept runing in 26 or 27 ploughs something will be daily going wrong.
The Carts were much out of Order when I came. and this has Occasioned much Iron to be bought, and a great deal of Carpenters work to make new Wheels & Carts. And to repair the Old ones, And untill the whole of the Waggon and Cart Whe⟨els⟩ are made new, there will be wanted a constant repair.
I really do agree some Waste has been, by not having the Tooles that has been given for Extra Work’s, regularly returned, the Overseers at the House have forgot, or rather neglected this on several occasions.
As Mr Rawlins now gives out these things, He will see that they are regularly returned in all times coming.
7thly There has been no fatt Beef made on the Estate since I came, nor never will, unless good pastures are allowed the Cattle intended to be Stall fatted, And on this side the Creek no pastures will fatt an Ox, or Cow, but what are in meadows (and these are wanted for Hay) the fatt Beef is mostly made on the Grass—as then the Weather is agreable, and food pleasant, and in winter the Cold chills, & prevents the Catties improveng, unless they are in very warm houses—The profits arising from winter feeding, are not so much from the Additional fatt that the Cattle acquires—as from the increase of the price of Beef between the months of Novr and 1st march or april, being often nearly double in price, When I have put in many hundreds of Cattle into Stalls Octr or Novr I have uniformly found my profits by far the largest on those bought

in that were good fatt, And what I call fine fatt requires two Summers, & two Winters to make it so—And by that time the meat (all costs counted) may stand one Dollar ⅌ pound—The fine Bullock killed in Alexandria this Spring was raised up the Country, by some Dutchman, and said to be fed since a Calf untill He was killed, altho, I have said thus much, I think we may have better Beef this Winter than any You may have had for sometime, The cause why Mutton & Lamb’s are not fatt is hard to be assigned, the Overseer, & feeder, are constantly directed by me to give such feeds, and in such plenty, as would make them very fatt, It is a great doubt with me whether these things are ever given them, there are so many fowls kept, that I believe one half of Horse, & other Catties feed’s goes to them.
It is very true the Advantages derived from the large Bull, has not been great, no Cows can be brought from any place where there are a Bull constantly kept to be served by Him, because as soon as the Cow thus served returns, the Bull on the Farm will immediately Copulate with Her, And if any Calf, it will be to this last, as I have on many Occasions experienced—At this Season the fittest in the Year to have Cows put to the Bull, He may be put among the Cow’s at my house, where there [is] no Bull, and the one at Union must be kept at the greatest distance while He remains here, and more Cow’s having Young Calves are Ordered to Mansion from the Farms and there to remain—there are one thing agt the Bull being carried amongst the Cows here, which is, that whenever any Bull undergoes many changes, It gives Him the Idea of travelling about and seldom after does He stay at home.
8thly No better time could have been employed in the clearing of the Hedges than the one adopted, prior to that there was a severe drought, when opening about the roots of the plants would have injured them, and any little grass there were, did no harm.
When they are now clean, the Operation must soon be repeated untill the fall, when a cover of something is needfull to secure the roots of Young Hedges from the fatal frosts.
At any rate from the pressure of business in end of april & sometime of May, Fishing, planting Corn, &c. &c. some things are oblidged to lye off a little, what contributes to our improvements being all so well attend to in Britain, Is that all Extra work—Ditching, Hedging, & the cleaning of Hedges are hired by the piece the cleaning of a Hedge is 1/4d. ⅌ 6 Yds and the person finds themselves

—If the Invalids could be made [to] do this work, to them it might be no hardship, And to Us a convenience, a little of the Rod would be necessary to set the business agoing.
9thly The tools are as regularly taken under Shelters as I can, But at all the farms, (Union excepted), there are a house wanted, into the which the Tools of all kinds ought to be laid under Lock, the Summers Sun injures them most, But these houses, and many other usefull things cannot start up at once.
I am very much Oblidged by all Your hints and will I hope receive them as I ought to do—and I hope You will not be offended at my explanation, or any thing that I may have to offer in my Justification, which I shall, and all the future Opinions which I may venture on, to You, Conduct them with the Decorum, and Respect, due (not only from me) but from Americans in General.
And will You now permit me to say, that I think Your Hedges (bad as they are) were never so much attended to, ⟨or⟩ the progress would have been more, nor do I think Your business one part with another Was ever in a more promising way.
I claim in this, nor any other performance, not the least Merit[.] my best services are due to You, and my utmost exertions will be made for Your Interest, I have no business of my Own to engross my Attention, the Contemplating, and Execution of Yours is my only enjoyment.
The things You recomend are well worth my attention They are such as I practise, and will continue to do, as far as time, & other business will Admit. It is indeed very hurtfull to me to see so many Cattle belonging to other people constantly feeding on Your woodland Pastures, which I cannot remedy for sometime, nor untill the outside fence is made good—from the Mill round untill You reach the woods, (4 pannels excepted, which are closs by the woods on Doguerun) is now pretty secure, And the first convenient time shall be embraced to make up the remaining part of the outside fence, I find from night coming on I have not in my power to finish a Scheme of Rotation with some Annexed Calculations, This Will as soon as I can be laid before You, And with the most profound Esteem I am Sir Your most Obedt Humble Sert

Jas Anderson

